COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '
 KI CHUL HA,                                                      No. 08-16-00161-CR
                                                  '
                              Appellant,                             Appeal from the
                                                  '
 v.                                                                205th District Court
                                                  '
 STATE OF TEXAS,                                                of El Paso County, Texas
                                                  '
                             State.               '                (TC# 20140D05012)


                                             ORDER

       The record before us does not contain the trial court’s certification of the defendant’s right

of appeal. TEX.R.APP.P. 25.2(a)(2), (d). The trial court is ordered to prepare and file with the

trial court clerk within twenty days from the date of this order a certification of the defendant’s

right of appeal as required by TEX.R.APP.P. 25.2(a)(2) and 25.2(d). The trial court clerk shall

prepare a supplemental clerk’s record containing the certification and file it with this Court no later

than October 12, 2016.

       IT IS SO ORDERED this 12th day of September, 2016.



                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.